IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                   :   No. 739 CAP
                                                 :
                      Appellee                   :   Appeal from the Judgment of
                                                 :   Sentence entered April 23, 1990 in
                                                 :   the Court of Common Pleas,
               v.                                :   Philadelphia County, Criminal
                                                 :   Division at No. CP-51-CR-1031751-
                                                 :   1988. (Nunc Pro Tunc appeal rights
 HENRY DANIELS,                                  :   reinstated on April 28, 2017.)
                                                 :
                      Appellant                  :


                              CONCURRING STATEMENT

JUSTICE WECHT                                           DECIDED: October 15, 2020

       In Commonwealth v. Reid, 235 A.3d 1124 (Pa. 2020), a majority of a special panel

of this Court determined that the Supreme Court of the United States’ decision in Williams

v. Pennsylvania, ___ U.S. ___, 136 S.Ct. 1899 (2016), could not serve as a basis to

establish timeliness for purposes of the Post Conviction Relief Act. I joined the dissent in

Reid, and I continue to believe that it correctly explained why Reid had properly

established jurisdiction in the PCRA court. This disagreement notwithstanding, Reid is

now on the books. Accordingly, I am constrained to join the Court’s order to quash the

instant appeal.